DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 20 is objected to because of the following informalities:  
I.	While claim 20 recites in the preamble the claim language “a mask for manufacturing a semiconductor device”, the body of the claim recites “a processor configured to” perform a set of steps.  There is no mask within the body of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9-12, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (WO 2022/010467).

As for claims 1-2, 4, 9-12, 14, and 19-20, Ma discloses the invention as claimed, including:
1. A non-transitory computer-readable medium storing codes that, when executed by a processor, cause the processor to perform operations of: 
receiving full chip data including specific patterns of a first layout [fig. 2; paragraphs 0011, 0014, 0062 where overall full chip data is received]; 
extracting a representative pattern of the first layout from the full chip data [paragraphs 0014, 0020, 0023, 0071, 0073; fig. 2]; 
generating a vector of the extracted representative pattern [paragraph 0019]; 
generating a first data set based on the generated vector [paragraph 0019]; 
generating a machine learning model by performing machine learning with respect to the first data set [paragraph 0019, 0037]; 
executing an optical proximity correction (OPC) with respect to the specific patterns of the first layout by using the machine learning model [paragraphs 0019, 0037]; and 
generating a second layout based on a result of executing the OPC [paragraphs 0019, 0037].  
2. The non-transitory computer-readable medium of claim 1, wherein the generating a machine learning model includes: 
performing a quantitative analysis on a difference between the specific patterns of the first layout and the specific patterns of the second layout [paragraphs 0037, 0073; paragraphs 0080-0083]; 
generating a statistical data set based on a result of the quantitative analysis [paragraphs 0037, 0073; paragraphs 0080-0083]; and
generating first statistical data based on the statistical data set and the specific patterns of the second layout [paragraphs 0037, 0073; paragraphs 0080-0083].  

4. The non-transitory computer-readable medium of claim 1, wherein the generating a second layout includes: determining an arrangement error rate of the first layout based on a first criterion [paragraph 0019 -wherein the error rate is a threshold and subsequent OPC is performed, see cited portions of claim 1 as well]; and 
performing the OPC with respect to the specific patterns of the first layout based on a result of the determining an arrangement error rate [paragraph 0019 -wherein the error rate is a threshold and subsequent OPC is performed, see cited portions of claim 1 as well].  
9. The non-transitory computer-readable medium of claim 1, wherein the codes, when executed by the processor, cause the processor to further perform an operation of: manufacturing a mask based on the second layout [paragraphs 0014, 0036].  
10. The non-transitory computer-readable medium of claim 1, wherein the codes, when executed by the processor, cause the processor to further perform operations of: iterating the generating a machine learning model and the generating a second layout [see as cited claims1-2]; and 
adding the specific patterns extracted from the second layout in the first data set [see as cited claims1-2].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (WO 2022/010467) in view of Dooling (US 2008/007789).

As for claim 3, Ma discloses the invention substantially as claimed, including the non-transitory computer readable medium which performs the process as cited above in the rejection of claims 1-2, 4, and 9-10.

Ma does not specifically disclose:
3. The non-transitory computer-readable medium of claim 1, wherein the generating a machine learning model includes: 
extracting the specific patterns of the first layout by a pattern-based OPC accelerator included in the processor.  

Dooling discloses an OPC-accelerator in the processor [paragraph 0011].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ma and Dooling because one of ordinary skill in the art would have sought processing architectures which would improve efficiency [see Dooling paragraph 0011] which would decrease design and manufacturing time and therefore reduce costs associated with circuit manufacture.

Claims 11-14, and 18-20 are directed to a method and mask having the same or similar limitations as claims 1-4and 8-10, and are rejected for the same reasons as set forth supra.

Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
5. The non-transitory computer-readable medium of claim 4, wherein the generating a second layout includes: determining an upper management limit and a lower management limit of first statistical data based on a second criterion, the first statistical data generated during the generating a machine learning model; and performing the OPC with respect to the specific patterns of the first layout, based on a result of the determining an upper management limit and a lower management limit.  
6. The non-transitory computer-readable medium of claim 4, wherein the first criterion is a criterion for determining whether the arrangement error rate of the first layout is 10% or more, and the generating a second layout includes extracting the specific patterns of the first layout when the arrangement error rate of the first layout is 10% or more.  
8. The non-transitory computer-readable medium of claim 2, wherein the generating a machine learning model includes: adding the specific patterns of the first layout that are extracted at a point where an arrangement error rate of the first layout is 10% or more and an upper management limit and a lower management limit of a distribution of the first statistical data are 95% or more, to the first data set.  

Claims 15-18 are also objected to as having similar limitations as claims 5-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 25, 2022